NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-5 and 7-11 are currently pending. Claims 2 and 6 have been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or a term used as a substitute for “means” e.g. “assembly”, that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” or “assembly” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means”, or “assembly” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” or “assembly” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means”, “part” or “module” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “assembly” which are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“opening and closing assembly” of at least claims 1 and 8, (formerly “opening and closing part”) - [0007] discloses, “the opening and closing part includes: a swing door adapted to open and close the passage; and an impact absorber disposed on one surface of the swing door.” The applicant’s disclosure has been reconsidered and is deemed to adequately set forth the structure to perform the recited function.
“recognizing assembly” of claim 7 (formerly “recognizing part”) - [0116] discloses, “recognizing part 400 further includes a storage (not shown) or user register (not shown) having a database form … recognizing part 400 400 has a shape of a ball or column…”. The applicant’s disclosure has been reconsidered and is deemed to adequately set forth sufficient structure, material or acts to entirely perform the recited function.
“guiding assembly” of at least claim 8 (formerly “guiding part”) -  [0126] discloses, “In detail, the guiding part 500 includes a first sensing module 510 disposed on one end of the body 1, a second  sensing module 520 disposed on the other end of the body 1, and access guiding modules 530.” While [0133] discloses”… guiding modules 530 can provide first access to the access control apparatus 1…by means of lighting of LEDs.”   This disclosure has been reconsidered and is deemed to adequately set forth sufficient structure, material or acts to entirely perform the recited function.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 1,
In line 5, “driving assembly” has been replaced with - - driving circuit - -;
In line 10, “driving assembly” has been replaced with - - driving circuit - -; and

In line 15, “assembly” has been replaced with - - circuit - -.

Regarding claim 5,
In line 3, “driving assembly” has been replaced with - - driving circuit - -
Regarding claim 7,
In line 11, “assembly” has been replaced with - - circuit - -
Regarding claim 8,
In line 5, “driving assembly” has been replaced with - - driving circuit - -;
In line 9, “driving assembly” has been replaced with - - driving circuit - -; 

In line 13, “assembly” has been replaced with - - circuit - -; and

In line 16, “an user” has been replaced with - - a user - -.
	

Allowable Subject Matter
Claims 1, 3-5 and 7-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1,
The prior art of record fails to teach or to reasonably suggest:
An access control apparatus comprising:
a body located on a passage and having a plurality of support frames; an opening and closing assembly detachably attached between the plurality of support frames to open and close the passage; and
a driving circuit coupled to the body and the opening and closing assembly and configured to control an operation of the opening and closing assembly so as to adjust an opening and closing angle of the opening and closing  assembly and to set an opening and closing speed of the opening and closing assembly,
to control the opening and closing assembly to be stopped from closing at a given angle,
wherein the plurality of support frames includes a first support frame and a second support frame having the same shape as each other, and the opening and closing assembly and the driving circuit are coupled to each other to form an integral type unit having one surface coupled to the first support frame and having another surface coupled to the second support frame,
wherein the plurality of support frames and the integral type unit include magnets disposed on outer edges thereof, and the plurality of support frames and the integral type unit are coupled to each other by means of magnetism of the magnets.

Regarding independent claim 8,
The prior art of record fails to teach or to reasonably suggest:
An access control apparatus comprising:
a body located on a passage and having a plurality of support frames;
an opening and closing assembly detachably attached between the plurality of support frames to open and close the passage; and
a driving circuit coupled to the body and the opening and closing assembly and configured to control an operation of the opening and closing assembly so as to adjust an opening and closing angle of the opening and closing assembly and to set an opening and closing speed of the opening and closing assembly,
wherein the driving circuit is configured to control the opening and closing assembly to be stopped from closing at a given angle,

the access control apparatus further comprising a guiding assembly adapted to guide a user of the access control apparatus and having a first sensor disposed on one end of the body to sense one user of the access control apparatus, and a second sensor disposed on another end of the body symmetrical to the one end of the body to sense another user of the access control apparatus, and configured for guiding accesses to the access control apparatus, such that, when any one of the first sensor and the second sensor senses one user, the guiding assembly guides the sensed user to the access control apparatus, and when both of the first sensor and the second sensor sense a plurality of users, the guiding assembly guides a first sensed user in accordance with a sensed order to the access control apparatus or guides a closer user on the basis of a sensed distance to the access control apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HEWITT (US Pub. 2019/0244453) discloses a secure exit lane door;
ZAVESKY (US Pub. 2019/0057561) teaches a network controlled physical access restriction system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689